 



  



(SEAL) [mj003_v1.jpg] BARBARA K. CEGAVSKE
Secretary of State
202 North Carson Street
Carson City, Nevada 89701-4201
(775) 684-5708
Website: www.nvsos.gov             Certificate of Amendment (PURSUANT TO NRS
78.385 AND 78.390)      

(BAR CODE) [mj002_v1.jpg]



USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY

 

Certificate of Amendment to Articles of Incorporation

For Nevada Profit Corporations

(Pursuant to NRS 78.385 and 78.390 - After Issuance of Stock)

 

1. Name of corporation:

 

The MaryJane Group, Inc.

 

2. The articles have been amended as follows: (provide article numbers, if
available)

 

The authorized capital of the corporation has been amended as follows:

 

“The corporation’s authorized capital stock consists of 202,000,000 shares that
includes 200,000,000 shares of common stock, $0.001 par value per share, and
2,000,000 shares of preferred stock, $0.001 par value per share.”

 

3. The vote by which the stockholders holding shares in the corporation
entitling them to exercise at least a majority of the voting power, or such
greater proportion of the voting power as may be required in the case of a vote
by classes or series, or as may be required by the provisions of the articles of
incorporation* have voted in favor of the amendment is:     n/a

 

4. Effective date and time of filing: (optional)         Date:  April 8,
2015     Time:

(must not be later than 90 days after the certificate is filed)      

 

5. Signature: (required)

 

By: /s/ Joel C. Schneider     Joel C. Schneider     Chief Executive Officer  

 

*If any proposed amendment would alter or change any preference or any relative
or other right given to any class or series of outstanding shares, then the
amendment must be approved by the vote, in addition to the affirmative vote
otherwise required, of the holders of shares representing a majority of the
voting power of each class or series affected by the amendment regardless to
limitations or restrictions on the voting power thereof.

 

IMPORTANT: Failure to include any of the above information and submit with the
proper fees may cause this filing to be rejected.

 

Nevada Secretary of State Amend Profit-After

This form must be accompanied by appropriate fees. Revised: 1-5-15

 